DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because it does not enable making and using the claimed device. The enablement requirement refers to the requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph that the specification describe how to make and how to use the invention. See also MPEP § 2164. See the 35 USC 112 and 101 rejections herein below for more explanation. 

Claim Rejections - 35 USC § 112
Examiner note: These rejections are the same as the rejection made in the office action 3/30/2021. The claims were not amended since that office action.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue,” as outlined in MPEP § 2164.01(a) These Wand factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
The factors A-H apply and will be discussed further below.
(A) The breadth of the claims
Independent claim 1 claims, inter alia, “generating a net resultant propulsive force”. Independent claim 9 claims, inter alia, “generating a net resultant propulsive force”. Independent claim 14 claims, inter alia, “generating a net resultant propulsive force”.
 (B) The nature of the invention
Paragraph [0006] states, inter alia, concerning the prior art, that “Typical propulsion devices utilize electrical, mechanical, chemical, or some combination of electrical, mechanical, and/or chemical to generate a motive force to propel an object. One example is a typical motor vehicle, which relies on a combustion engine to propel the vehicle. Such vehicles also rely on a chemical reaction (combustion) to impart force on the pistons inside the engine to create a linear motion, which is translated to rotational motion of the vehicle's tires through a crankshaft and gearing arrangement. This rotational motion of the tires is translated back to linear motion of the vehicle due to action of friction between the tires and the surface with which they are in contact. Another example is a chemical rocket, which relies on the expulsion of high- velocity gas to create sufficient force to push the rocket along a desired path in a direction opposite that of the expelled gas. Modern airplanes and jets rely on these same principles. Jet engines combust fuel to expel a high-velocity gas rearward, thereby propelling the jet forward due to the rearward force of the expelled gas. Propeller-driven airplanes rely on a combustion engine or gas turbine to rotate the propeller, the angled blades of which impart a force on the air aft of the propeller, which generates a propulsive force in the opposite direction on the blade and, consequently, on the airplane to produce forward motion.”
Paragraph [0007] states, again concerning the prior art, that “A tremendous disadvantage to such traditional propulsion devices is the requirement for friction and for large volumes of fuel for thermal chemical reactions. This introduces limitations in the sense that friction surfaces wear over time, which causes the friction coefficient to vary unpredictably, and the volume of fuel that is required is often so large that the payloads that may be supported is severely reduced. What is needed is a drive system that overcomes such limitations.”
Paragraph [0013] states, concerning the Applicant’s device, that “Reactionless drive systems, in general, provide the ability to apply force and to do work in free space absent of friction and without the need for thermal chemical reactions. The reactionless drive system device described herein presents a rotational system that does more work to one side of the rotational system than the other. This difference in work allows the device may apply a force to an external object.”
The specification at the time of filing makes it explicitly clear that the Applicant’s device is alleged to produce propulsion in outer space (zero gravity and zero atmosphere environment) without the use of propellant (and since there is no atmosphere without the use of for example a propeller and since it is zero gravity without the use of friction with another surface such as a roadway or land). Such a device would violate the laws of physics, in particular, but not exclusively, the law of conservation of momentum. The law can be summarized as “In a closed system (one that does not exchange any matter with its surroundings and is not acted on by external forces) the total momentum is constant.” Indeed, the specification disclaims the use of propellants, the use of friction with an outside surface (such as a roadway, or with water, or with land) or atmospheric interaction (such as a propeller in air).
(D) The level of one of ordinary skill
A person having ordinary skill in the art would understand the law of conservation of momentum, and would not know how to make a device that violates that law and other known laws of physics.
(E) The level of predictability in the art
In the art, the law of conservation of momentum would predict that the applicant’s device is inoperative since it violates the known laws of physics.
(F) The amount of direction provided by the inventor
The inventor has not explained to a person having ordinary skill in the art how to make and use a device that violates the known laws of physics, in particular the law of conservation of momentum, nor has the inventor disproved those known laws.
(G) The existence of working examples
The Applicant has not provided evidence of any working examples.

(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure
Since the device of the instant application would necessarily violate the laws of physics in order to work as described, the quantity of experimentation needed to make and use the invention based on the content of the disclosure is incredibly high, since a person having ordinary skill in the art would necessarily need to disprove the known laws of physics, such as the law of conservation of momentum and Newton’s laws of motion (in particular Newton’s third law of motion which can be summed up as “for every action there is an equal and opposite reaction”).
Furthermore, according to MPEP § 2107.01(IV), a deficiency under prong of 35 USC 101 also creates a deficiency under 35 USC 112(a).
Furthermore, according to MPEP § 2164.07.I.A, “If a claim fails to meet the utility requirement of 35 U.S.C. 101 because it is shown to be nonuseful or inoperative, then it necessarily fails to meet the how-to-use aspect of the enablement requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. As noted in In re Fouche, 439 F.2d 1237, 169 USPQ 429 (CCPA 1971), if ‘compositions are in fact useless, appellant’s specification cannot have taught how to use them.’ 439 F.2d at 1243, 169 USPQ at 434. The examiner should make both rejections (i.e., a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph and a rejection under 35 U.S.C. 101) where the subject matter of a claim has been shown to be nonuseful or inoperative.” Since the Applicant’s device is inoperative as described in their specification, and since the Applicant has thus failed to make at least one credible assertion of specific utility in the specification, rejection under 35 USC 112(a) and 35 USC 101 are both proper and required.
In light of the above discussion, it is the Examiner’s position that the claim(s) contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim Rejections - 35 USC § 101
Examiner note: These rejections are the same as the rejection made in the office action 3/30/2021. The claims were not amended since that office action.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility.
See the 35 USC 112 rejection hereinabove. Since the Applicant’s device must violate the known laws of physics, such as the law of conservation of momentum, if it were to operate as described, the Applicant’s device is inoperative and therefore lacks a credible utility.
Per MPEP § 2107.02(I), an applicant need only make one credible assertion of specific utility for the claimed invention to satisfy 35 USC 101 and 35 USC 112. However, in this case, the only assertion of specific utility is not credible since that utility is inoperative. Per MPEP 2107.01(III) states, inter alia, that “Rejections under 35 U.S.C. 101 based on a lack of credible utility have been sustained by federal courts when, for example, the applicant failed to disclose any utility for the invention or asserted a utility that could only be true if it violated a scientific principle, such as the second law of thermodynamics, or a law of nature, or was wholly inconsistent with contemporary knowledge in the art.” In the instant application, the only asserted utility could only be true if it violated a scientific principle - in the instant application that includes violating the law of conservation of motion. See the Wands factors analysis in the 35 USC 112(a) rejection hereinabove.
MPEP § 2107.02.III.B recites that “Rejections under 35 U.S.C. 101 based on a lack of credible utility have been sustained by federal courts when, for example, the applicant failed to disclose any utility for the invention or asserted a utility that could only be true if it violated a scientific principle, such as the second law of thermodynamics, or a law of nature, or was wholly inconsistent with contemporary knowledge in the art.” In the case of the instant application, the asserted utility could only be true if it violated scientific principle(s), such as the law of conservation of momentum.
Furthermore, according to MPEP § 2107.01(IV), a deficiency under prong of 35 USC 101 also creates a deficiency under 35 USC 112(a).

Response to Arguments
Applicant's arguments filed 6/23/2022 have been fully considered but they are not persuasive.
The Applicant argues that the rejection under 35 USC 112, first paragraph, as failing to comply with the enablement requirement is improper because “this is not simply an abstract idea as the examination mischaracterizes, but instead is a disclosure of detailed mechanical device structure has been presented to inform one of ordinary skill how to duplicate the claimed invention and enjoy its benefits.” This argument is not found persuasive, since the rejection under 35 USC 112, first paragraph, is not for being “an abstract idea” as the Applicant alleges, but is for failing to comply with the enablement requirement of 35 USC 112, first paragraph. 35 USC 112, first paragraph, requires that “The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.” (emphasis added) The Office does not contend a physical, mechanical arrangement of parts resembling that shown in Figs. 4-18 cannot be physically made or arranged. The issue is the Applicant’s device cannot work in the way it is described to in the specification, and therefore its use is not enabled as required by 35 USC 112(a), and furthermore, the asserted utility is not credible and therefore the application fails to make at least one credible assertion of specific utility for the claimed invention to satisfy 35 USC 101 and 35 USC 112. (See, for example, 35 USC 2107.02).
The Applicant states in their arguments that “thereby generating a propulsive force experienced by the overall device”, and states “ It is not the Applicant’s desire or position to disprove any known laws momentum is conserved within this system and the laws of physics are not violated.” These two statements are at odds with each other. Newton’s third law of motion can be summed up as for every action there is an equal and opposite reaction. Thus, for a propulsive force experienced by the overall device to be generated, there must be an equal and opposite force. However, the Applicant’s specification in [0013] states that “Reactionless drive systems, in general, provide the ability to apply force and to do work in free space absent of friction and without the need for thermal chemical reactions. The reactionless drive system device described herein presents a rotational system that does more work to one side of the rotational system than the other. This difference in work allows the device may apply a force to an external object.” In order for the overall device to generate and experience a propulsive force, there must be an equal and opposite force acting exterior to the applicant’s overall device, for example by propellant or friction. But, the applicant states in that same paragraph that their device is a reactionless drive system which provide the ability to apply force and to do work in free space absent of friction and without the need for thermal chemical reactions. The Applicant’s device as described may very well be able to rotate itself about a point in itself in “free space”, it however cannot change its overall trajectory in free space and thus cannot generate or create a net resultant propulsive force as claimed and as described.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY T PRATHER whose telephone number is (571)270-5412. The examiner can normally be reached Monday-Thursday 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Joyce can be reached on (571) 272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY T PRATHER/Examiner, Art Unit 3658                                                                                                                                                                                                        
/WILLIAM C JOYCE/Acting Supervisory Patent Examiner of Art Unit 3658